The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12, 19 and 24-30 are presented for examination. 
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/276,331, filed February 14, 2019, now U.S. Patent No. 10,799,500 B2, which is a continuation of U.S. Patent Application No. 15/660,615, filed July 26, 2017, now U.S. Patent No. 10,245,260 B2.

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group II (original claims 20-25), directed to a method for the treatment or prophylaxis of a central nervous system disorder comprising administering to a patient in need thereof a compound of Formula I in free or pharmaceutically acceptable salt form, and the election of (i) the compound (6bR,10aS)-8-(3-(4-fluorophenoxy)propyl)-6b,7,8,9,10,10a-hexahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline-2(3H)-one (CAS Registry No. 2117619-00-6), which has the chemical structure 
    PNG
    media_image1.png
    129
    262
    media_image1.png
    Greyscale
and corresponds to Applicant’s instantly claimed Formula I in which X is -NH-, L is O and Z is -O-, as the single disclosed species of compound of Formula I and (ii) opiate dependency as the single disclosed species of central nervous system (CNS) disorder, to which examination on the merits will be confined, as stated in the reply filed May 31, 2022, is acknowledged by the Examiner.
	In the claim listing filed May 31, 2022, Applicant now amends claims 1-12 and 19 to be directed to “[a] method for the treatment of a central nervous system disorder” via administering a compound of Formula I, thereby reading on the invention of Group II now elected for examination. As a result, claims 1-12 and 19 will be rejoined with original claims 24-25 (claims 20-23 now being cancelled), as well as newly added claims 26-30, for examination on the merits infra.
	At p.8 of the Remarks filed May 31, 2022, Applicant states that “opiate dependency [the elected species] is an example of a substance-use disorder and/or a substance-abuse disorder”, and further alleges that “this elected species reads on claims 1-12, 19, 24, 25, and 28-30”.
	Applicant’s remarks are noted insofar as they apply to claims 1-12, 19, 24-25 and 28-29. However, as newly added claim 30 reads on specific forms of substance addiction, substance-use disorder and substance-induced disorder that are not specifically “opiate dependency” as elected, newly added claim 30 is properly withdrawn from consideration as being directed to non-elected subject matter.
	Upon further reconsideration of the claimed subject matter, the required election of a single disclosed species of compound of Formula I is hereby withdrawn. 
All other required elections, however, remain in effect.
	Therefore, for the reasons above and those made of record at p.2-6 of the Office Action dated March 29, 2022, the requirement remains proper and is hereby made FINAL.
	Claims 26-27 and 30 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1-12, 19, 24-25 and 28-29 and such claims are herein acted on the merits infra.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed January 27, 2021 (16 pages), October 13, 2021 (one page) and May 31, 2022 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449 (19 pages total), the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/276,331, filed February 14, 2019, which is a continuation of U.S. Patent Application No. 15/660,615, filed July 26, 2017. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Patent Application No. 15/660,615, filed July 26, 2017, appears to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for those claims presently under examination in the instant application. As such, the instant claims presently under examination are entitled to the benefit of the earlier-filed ‘615 application. 
Accordingly, the effective filing date of claims 1-12, 19, 24-25 and 28-29 is July 26, 2017 (the filing date of the ‘615 application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objections to the Claims
	Claim 1 is objected to for failing to recite proper Markush language in the definition for L. In particular, the claim recites the language “selected from O, NH, and S”. Proper Markush construction requires the language “selected from the group consisting of A, B and C”. See MPEP §2173.05(h)(I) for
clarification of Markush limitations. Appropriate correction is required.
Claims 8-9 are objected to for failing to recite proper Markush language. In particular, the claim
recites the phrase “selected from the group consisting of”, but omits the required “and” between the final
two listed compounds. Proper Markush construction requires the language “selected from the group
consisting of A, B and C”. See MPEP §2173.05(h)(I) for clarification of Markush limitations. Appropriate
correction is required.
	Claims 11-12 are objected to for failing to recite proper Markush language in the recited list of acid addition salts. In particular, the claims each recite the language “selected from … and …”. Proper Markush construction requires the language “selected from the group consisting of A, B and C”. See MPEP §2173.05(h)(I) for clarification of Markush limitations. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-12, 19, 24-25 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a CNS disorder that is a pain disorder or drug dependency disorder as defined in instant claim 1 via administering to a patient in need thereof a compound of Formula I where X is –NH-, L is O and Z is –O- or –C(O)-, does not reasonably provide enablement for a method for treating a CNS disorder that is a pain disorder or drug dependency disorder as defined in instant claim 1 comprising administering to a patient in need thereof any other compound of Formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include:
1) the nature of the invention; 
2) the breadth of the claims;
3) the predictability or unpredictability in the art; 
4) the amount of direction or guidance presented; 
5) the presence or absence of working examples;
6) the quantity of experimentation necessary; 
7) the state of the prior art; and, 
8) the relative skill of those skilled in the art. 

The relevant factors are addressed below. 
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the effective filing date is July 26, 2017, which is the filing date of parent U.S. Patent Application No. 15/660,615 (now U.S. Patent No. 10,245,260 B2). 
Applicant’s invention is directed to a method for the treatment of a CNS disorder, wherein the CNS disorder is a pain disorder or drug dependency disorder, comprising administering to a patient in need thereof a compound of Formula I, which has the chemical structure 
    PNG
    media_image2.png
    194
    398
    media_image2.png
    Greyscale
, wherein X is –NH- or –N(CH3)-; L is O, NH, or S; and Z is -O- or –C(O)-; and further wherein the compound is in free or pharmaceutically acceptable salt form, and optionally in an isolated or purified free or salt form (claim 1). Applicant further defines the pain disorders subject to the recited method as neuropathic pain, idiopathic pain, chronic pain, or fibromyalgia, or the drug dependency disorder as opiate dependency, cocaine dependency, amphetamine dependency, alcohol dependency, substance addiction, substance use disorder, or substance-induced disorder (claim 1). Exemplary species of Formula I include the compounds 
    PNG
    media_image3.png
    212
    408
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    191
    396
    media_image4.png
    Greyscale
or 
    PNG
    media_image1.png
    129
    262
    media_image1.png
    Greyscale
 (claim 9). Dependent claims further specify that the compound is administered in the form of a pharmaceutically acceptable composition comprising the compound in free or pharmaceutically acceptable salt form, in admixture with a pharmaceutically acceptable diluent or carrier (claim 19). Applicant suggests the compounds are useful in “the treatment of diseases involving the 5-HT2A receptor, the serotonin transporter (SERT), pathways involving D1 and D2 receptor signaling systems, and/or the -opioid receptor [MOP]” (p.1, para.[0001] of the as-filed specification). 
Serotonin, dopamine and the MOP receptor were known in the prior and contemporaneous art to be involved in a variety of CNS conditions. Zhang et al. (“The Role of Serotonin 5-HT2A Receptors in Memory and Cognition”, Front. Pharmacol. 2015; 6:225, cited by Applicant on the 01/27/21 IDS) discusses the utility of targeting serotonin 5-HT2A receptors to treat various CNS disorders, noting that “[a]bnormal 5-HT2AR activity is associated with a number of psychiatric disorders and conditions, including depression, schizophrenia, and drug addiction” and that “[p]reclinical studies show that 5-HT2AR blockage has antipsychotic [citation omitted], antidepressant [citation omitted] and anxiolytic properties” (abstract; col.1, para.1, p.2). Pine et al. (“Dopamine, Time, and Impulsivity in Humans”, Journal of Neuroscience, 2010; 30(26):8888-8896, cited by Applicant on the 01/27/21 IDS) teaches the role of aberrant dopamine function in disorders such as addiction, ADHD and dopamine dysregulation syndrome, noting that excess dopamine (as a result of dopamine replacement therapy in Parkinson’s disease) has been observed to render patients prone to compulsive behaviors (e.g., excess gambling, shopping, or eating) by overweighting smaller-sooner or larger-later rewards (abstract; col.1, para.1, p.8888). Noble et al. (“The Opioid Receptors as Targets for Drug Abuse Medication”, British Journal of Pharmacology, 2015; 172:3964-3979, cited by Applicant on the 01/27/21 IDS) documents the functionality of -opioid receptor (MOP) antagonists (e.g., naloxone or naltrexone) in reducing cocaine self-administration in a rat model (thereby suggesting its usefulness as a target for therapeutic intervention in cocaine addiction), and further documents naloxone’s effects in attenuating cravings in amphetamine dependent and alcohol dependent subjects (col.2, para.3, p.3966; col.2, para.2, p.3967; col.1, para.2, p.3969). 
Substituted heterocycle fused gamma-carboline compounds were known to exhibit activity at 5-HT2A, SERT and/or dopamine D2 receptors. See, e.g., Robichaud et al. (U.S. Patent No. 6,713,471 B1; 2004, cited by Applicant on the 01/27/21 IDS) (which teaches substituted heterocycle fused gamma-carboline compounds as agonists or antagonists of 5-HT2 serotonin receptors, particularly 5-HT2A and 5-HT2C receptors, for treating anxiety, depression, migraine and other conditions associated with cephalic pain, social phobias, etc., and further teaches that 5-HT2A antagonists were known to be effective for the treatment of schizophrenia, anxiety, depression, and migraines; col.2, l.33-36; col.3, l.30-41; col.3, l.65-col.7, l.45); Robichaud et al. (U.S. Patent No. 7,183,282 B2; 2007, cited by Applicant on the 01/27/21 IDS) (which also teaches substituted heterocycle fused gamma-carboline compounds for use in the treatment of addictive behaviors, noting further that 5HT2 receptors were known to be related to the symptoms associated with drug-dependent withdrawal; col.3, l.3-13; col.4, l.40-col.5, l.5); and Mates et al. (U.S. Patent No. 8,993,572 B2; 2015, cited by Applicant on the 01/27/21 IDS) (which teaches substituted heterocycle fused gamma-carboline compounds for use in the treatment of diseases involving 5-HT2A receptors, as well as SERT and/or pathways involving dopamine D2 receptor signaling systems; abstract; col.1, l.22-37; col.3, l.1-20), as well as Mates et al. (U.S. Patent Application Publication No. 2011/0071080 A1; 2011, cited by Applicant on the 01/27/21 IDS), which teaches substituted heterocycle fused gamma-carbolines for the treatment of disorders involving the 5-HT2A, SERT and/or dopamine D2 pathways (abstract; p.1, para.[0008]-p.2, para.[0009]; p.2, para.[0015]-[0017]), and Mates et al. (U.S. Patent Application Publication No. 2015/0080404 A1; 2015, cited by Applicant on the 01/27/21 IDS), which also teaches substituted heterocycle fused gamma-carbolines as 5-HT2A antagonists, noting further the usefulness of 5-HT2A antagonists in the treatment of aggressive and impulsive behaviors in animal models and the ability to reduce behavioral disturbances, such as agitation and irritability (p.2, para.[0008]-[0013]). Each of these structurally similar compounds, however, differ from instantly claimed Formula I in the following key aspects: (i) L substitution of the piperazine ring; (ii) the fully saturated pyrrolidine and piperidine rings of the fused tetracyclo ring system; and (iii) the specific alkylene linker with Z substitution attached to the terminal 4-fluorophenyl ring. 
Yao et al. (WO 2017/132408 A1; Published August 3, 2017, Filed January 26, 2017, cited by Applicant on the 01/27/21 IDS) teaches substituted heterocycle fused gamma-carboline compounds of substantially similar structure to those of Applicant’s instant claim 1, further noting their function in “the treatment of diseases involving the 5-HT2A receptor, the serotonin transporter (SERT), pathways involving D1 and D2 receptor signaling systems, and/or the -opioid receptor [MOP]” (p.1, para.[0001]). Yao exemplifies three specific substituted heterocycle fused gamma-carboline compounds – structurally identical to Applicant’s species recited in claim 9 – but experimentally identifies that the alteration of the substitution at position Z (in which Z is –CH(OH)) eliminates any binding affinity for any of the tested receptors (5-HT2A, D1, D2, SERT and MOP). The working examples of Yao et al. also demonstrate that those compounds in which X is –NH, L is O, and Z is –O- or –C(O)- were effective to exhibit analgesic properties (Ex.7, p.52, para.[0120]-p.53, para.[0122]). Such teachings support the effective use of the instantly claimed compounds of Formula I in which X is –NH, L is O and Z is –O- or –C(O)- for use in the treatment of pain disorders, and the demonstrated activity of such compounds and their binding affinity for the tested receptors (5-HT2A, D1, D2, SERT and/or MOP) supports the reasonable expectation of efficacy in the treatment of drug use and drug dependency, as supported by the prior and contemporaneous art before the effective filing date of the claimed invention (as cited above).
Applicant’s claims, however, assert that the administration of any one or more of the compounds of instantly claimed Formula I to a patient in need of treatment of pain disorders or drug dependency will treat the same. The concept that the skilled artisan would have been able to reasonably accomplish this objective without needing to resort to undue experimentation fails to comport with what was known in the art before the effective filing date of the claimed invention, namely that the art was generally unaware of the therapeutic use of any one or more compounds of Formula I – aside from those in which X is –NH, L is O and Z is –O- or –C(O)- - for the treatment of pain disorders or drug dependency, as evidenced by the cited publications above. 
The working examples provided in the as-filed specification do not fully remedy this lack of adequate enabling guidance. Applicant’s Ex.1-3 present the synthesis of three species of compounds of Formula I (the same three species recited in instant claim 9), which correspond to Formula I in which (i) X is –NH-, L is O, and Z is –C(O) (Ex.1, also identified at p.9 as “Formula II-B”), (ii) X is –NH-, L is O, Z is –CH(OH) (Ex.2, also identified at p.9 as “Formula II-C”) and (iii) X is –NH-, L is O and Z is O (Ex.3) (p.50, para.[00108]-p.53, para.[0111]). Applicant’s Ex.4 tested the effects of “Formula II-B” (the compound of Ex.1) on the MOP receptor, noting its antagonistic properties (“[t]he compound of Formula II-B is found to have a  (MOP) (h) (antagonist effect) with an IC50 of 1.3 x 10-6 M; and a KB of 1.4 x 10-7 M”; p.54, para.[0115]). Applicant’s Ex.5 tests the compounds of Ex.1 (Formula II-B), Ex.2 (Formula II-C) and Ex.3 to determine the receptor affinity of each compound as compared to the compound of Formula A (a compound of similar structure to Formula (I), wherein the L substitution is absent, X is –N(CH3)- and X is –C(O)), noting that the compounds of Ex.1 and 3 (in which X is –NH-, Z is –C(O) or –O-, and L is O) were effective inhibitors of 5-HT2A, D1 dopamine and the MOP receptor, but that the compound of Ex.2 (in which X is –NH-, Z is –CH(OH) and L is O) did not exhibit effective inhibition of any one or more of 5-HT2A, D1, D2, SERT or MOP (Table, p.56, para.[0121]). Applicant’s Ex.6 confirmed the 5-HT2 receptor antagonism of the compounds of Ex.1 and 3 in the DOI-induced head twitch model (p.56, para.[0122]-p.57, para.[0123]). Applicant’s Ex.7 observed that the compounds of Ex.1 and 3 were effective to induce analgesia as measured in the mouse tail flick test (p.57, para.[0124]-p.58, para.[0126]). Applicant’s Ex.10 surmises that – based on the fact that tested compounds of Ex.1 and 3 were found to be moderate antagonists of MOP with partial agonist activity – the compounds would be effective in the treatment of pain and/or opiate withdrawal “with lower risks of addiction” (p.59, para.[0135]-p.61, para.[0139]). 
The working examples, however, fail to provide any disclosure relevant to establishing that any other compound of instantly claimed Formula I – aside from those compounds that are structurally consistent with the compounds of Ex.1 and 3 (i.e., in which X is –NH-, L is O and Z is –O- or –C(O)-) – would exhibit efficacy in the treatment of any pain disorder or any drug dependency disorder as claimed. This conclusion is evidenced at least by the fact that Applicant’s working examples are strictly limited to the structurally similar compounds of Ex.1 and 3 and by the fact that a seemingly minor change in structure (in this case, the substitution at position Z in the compound of Ex.2) significantly reduces or eliminates the binding affinity for the relevant receptors (5-HT2A, D1, D2, SERT and MOP). As a result, the as-filed specification fails to clearly enable the use of any one or more compounds of Formula I for the treatment of any one or more pain disorders or drug dependency, aside from a compound of Formula I in which X is –NH-, L is O and Z is –O- or –C(O)- as claimed. Applicant is reminded that the standard for enablement is providing adequate guidance as to how to make and use the invention, not how to make and test the invention with no promise of success. 
While the lack of adequate working examples cannot be the sole factor in determining enablement, the unpredictable nature of the art and the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical, medical and chemical arts that experimentation in this art is not uncommon, but that the level of experimentation required to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 503, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a pharmacologist or medical doctor with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to make and/or use the full scope of the invention as instantly claimed. For the ordinarily skilled artisan to actually make and/or use the full scope of the claimed invention, it is clear from the discussion above that such artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. §112(a) (pre-AIA  first paragraph) in order to practice the full scope of the invention presently claimed. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-12, 19, 24-25 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “[a] method for the treatment of a central nervous system disorder, comprising administering to a patient in need thereof a compound of a Formula I”, which renders the claim indefinite because the “need” of the recited patient is not clearly or precisely set forth. For example, it is unclear if the subject is in need of treatment of a CNS disorder, or in need of the compound of Formula I for another condition. Clarification is required. 
In claim 1, there is insufficient antecedent basis for the phrase “the disease or disorder” recited at l.11 of the claim, as the preceding text of the claim references only “a central nervous system disorder” but not “a disease” per se. Similar ambiguity exists also in claims 28-29, which recite substantially identical claim language. Clarification is required. 
In claim 1, Applicant recites “wherein the disease or disorder is selected from pain disorder … and a drug dependency”, which renders the claim indefinite because the phrase “the disease or disorder” implies a single disease or disorder from the recited list, but the list of diseases or disorders is not expressly recited in the alternative (Applicant uses the conjunction “and” between the members of the list, not “or” to clearly recite the options in the alternative). It is, thus, unclear if Applicant requires the patient to exhibit a pain disorder or drug dependency, or both. Such interpretation is further complicated by Applicant’s recitation of “and combinations thereof”, which fails to clearly set forth whether such “combinations” are only of those “drug dependency” disorders recited, or any of the previously recited pain or drug dependency disorders. Clarification is required. 
In claim 8, Applicant recites various compounds of Formula I that exhibit a -CH(OH)- substitution at Z, which is not provided for in the generic structural Formula I of independent claim 1. As a result, it is unclear if Formula I of claim 1 is intended to further circumscribe the option for Z to be -CH(OH)- or not. Similar ambiguity exists also in claim 9, which also recites a species with this Z substitution as -CH(OH)-. Clarification is required. 
In claim 24, the phrase "for example" in the limitation “for example, due to prior substance abuse or a high potential for substance abuse” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or not. See MPEP §2173.05(d). Clarification is required. 
As claims 2-7, 10-12, 19 and 25 do not remedy these points of ambiguity in the claims, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claims 8-9, Applicant recites various species of compounds of Formula I in which the Z substitution is -CH(OH)-, which is not an option provided for in independent claim 1 (from which each of claims 8-9 depends). As result, such species do not clearly further limit the subject matter of parent claim 1, as they introduce a new possible substitution for Z that is not provided for in parent claim 1. Clarification is required. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4-6, 8-12, 19 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (WO 2017/132408 A1; Published August 2017, Filed January 2017, cited by Applicant on the 01/27/21 IDS).
Yao et al. teaches compounds of Formula I, which has the chemical structure 
    PNG
    media_image5.png
    206
    388
    media_image5.png
    Greyscale
, wherein X is –NH, L is O, and Z is –O- or –C(=O)-, and further wherein the compound may be in free or salt form (particularly isolated or purified free or salt form) for use in the treatment of CNS disorders (p.2-3, para.[0005]). Yao et al. further exemplifies the specific species of 
    PNG
    media_image6.png
    185
    215
    media_image6.png
    Greyscale
or 
    PNG
    media_image7.png
    253
    252
    media_image7.png
    Greyscale
(1.27, p.5-6; Formula II-B, p.8). Yao et al. teaches that such compounds may be further formulated into a pharmaceutical composition in admixture with a pharmaceutically acceptable diluent or carrier, particularly wherein the diluent or carrier of the composition is a polymeric matrix, wherein biodegradable poly(d,l-lactide co-glycolide) is particularly preferred (p.13, para.[0014]-p.15, para.[0018]; p.38, para.[0070]). Yao et al. further teaches that the salt form is, specifically, an acid addition salt, e.g., a fumaric acid, phosphoric acid, or toluenesulfonic acid addition salt (p.34-p.35, para.[0060]). Yao et al. teaches that the CNS disorder that may be treated using the disclosed compounds includes drug dependency (e.g., opiate dependency and/or alcohol dependency), or withdrawal from drug (e.g., opiate) or alcohol dependency, or mood disorders with substance use disorder (e.g., opiate abuse in patients with depression, anxiety, sleep disorders) (1.16, p.19-20; 1.28, p.21). Yao et al. teaches that the compounds are useful in the treatment of drug dependency, such as opiate dependency, by inhibiting the endogenous opiate response to illicit drug administration, as well as by inhibiting the direct effects of ingestion of illicit opiate drugs as a result of particularly good -opioid receptor antagonism using compounds in which X is –NH and L is O (p.34, para.[0058]). 
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. §102(a)(2). This rejection under 35 U.S.C. §102(a)(2) might be overcome by: (1) a showing under 37 C.F.R. §1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. §102(b)(2)(A); (2) a showing under 37 C.F.R. §1.130(b) of a prior public disclosure under 35 U.S.C. §102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. §102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2, 4-6, 8-12, 19 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-22 and 25 of U.S. Patent Application No. 17/415,400, or (ii) claims 1-18 and 32 of U.S. Patent Application No. 17/415,669,
each alternatively taken in view of Yao et al. (WO 2017/132408 A1; Published August 2017, Filed January 2017, cited by Applicant on the 01/27/21 IDS).
‘400 is directed to a synthetic method for preparing compounds of the structure IJ, which is
    PNG
    media_image8.png
    201
    171
    media_image8.png
    Greyscale
, in free or salt form, wherein R is hydrogen and Q is 4-(4-fluorophenyl)-4-oxobutyl (which corresponds to Applicant’s instantly claimed Formula I, in which X is -NH-, L is O, and Z is -C(O)-) or 3-(4-fluorophenoxy)propyl (which corresponds to Applicant’s instantly claimed Formula I, in which X is -NH-, L is O and Z is -O-), as well as a pharmaceutical composition comprising a compound of structure IJ in substantially pure form (copending claims 1-22, 25).
‘669 is directed to a synthetic method for preparing compounds of the structure IJ, which is
    PNG
    media_image8.png
    201
    171
    media_image8.png
    Greyscale
, in free or salt form, wherein R is hydrogen or C1-4 alkyl, and Q is 4-(4-fluorophenyl)-4-oxobutyl or 3-(4-fluorophenoxy)propyl (which provides for compounds of Applicant’s instantly claimed Formula I, in which X is -NH-, L is O, and Z is -C(O)- or -O-), as well as a pharmaceutical composition comprising a compound of structure IJ in substantially pure form (copending claims 1-28, 32).
‘400 or ‘669 differ from the instant claims only insofar as they do not explicitly teach administration of such compounds to a patient in need of treatment for a CNS disorder, wherein the CNS disorder is, e.g., opiate dependency, or wherein the compound is formulated a pharmaceutically acceptable salt (claim 10), which is an acid addition salt (claims 11-12), or that the pharmaceutical composition further contains a pharmaceutically acceptable diluent or carrier (claim 19).
Yao et al. teaches compounds of Formula I, which has the chemical structure 
    PNG
    media_image5.png
    206
    388
    media_image5.png
    Greyscale
, wherein X is –NH, L is O, and Z is –O- or –C(=O)-, and further wherein the compound may be in free or salt form (particularly isolated or purified free or salt form) for use in the treatment of CNS disorders (p.2-3, para.[0005]). Yao et al. further exemplifies the specific species of 
    PNG
    media_image6.png
    185
    215
    media_image6.png
    Greyscale
or 
    PNG
    media_image7.png
    253
    252
    media_image7.png
    Greyscale
(1.27, p.5-6; Formula II-B, p.8). Yao et al. teaches that such compounds may be further formulated into a pharmaceutical composition in admixture with a pharmaceutically acceptable diluent or carrier, particularly wherein the diluent or carrier of the composition is a polymeric matrix, wherein biodegradable poly(d,l-lactide co-glycolide) is particularly preferred (p.13, para.[0014]-p.15, para.[0018]; p.38, para.[0070]). Yao et al. further teaches that the salt form is, specifically, an acid addition salt, e.g., a fumaric acid, phosphoric acid, or toluenesulfonic acid addition salt (p.34-p.35, para.[0060]). Yao et al. teaches that the CNS disorder that may be treated using the disclosed compounds includes drug dependency (e.g., opiate dependency and/or alcohol dependency), or withdrawal from drug (e.g., opiate) or alcohol dependency, or mood disorders with substance use disorder (e.g., opiate abuse in patients with depression, anxiety, sleep disorders) (1.16, p.19-20; 1.28, p.21). Yao et al. teaches that the compounds are useful in the treatment of drug dependency, such as opiate dependency, by inhibiting the endogenous opiate response to illicit drug administration, as well as by inhibiting the direct effects of ingestion of illicit opiate drugs as a result of particularly good -opioid receptor antagonism using compounds in which X is –NH- and L is O (p.34, para.[0058]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering a compound formulated via the synthetic method of the ‘400 or ‘669 claims for the treatment of opiate dependency in a patient in need of such treatment because Yao et al. teaches that compounds of this identical chemical structure were therapeutically effective in the treatment of CNS disorders, particularly opiate dependency, when administered to a patient in need of such treatment. The skilled artisan would have been motivated to do so because Yao et al. teaches that these compounds were effective to treat opiate dependency by inhibiting direct effects of ingesting opiate drugs as a result of efficient -opioid receptor antagonism displayed by compounds of the disclosed structure, in which X is –NH- and L is O (which comports with the structural features of those compounds synthesized via the ‘400 or ‘669 claims). It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer any one of the compounds formulated via the synthetic method of the ‘400 or ‘669 claims for the treatment of opiate dependency in a patient in need of such treatment in view of Yao’s teachings establishing the therapeutic efficacy of such compounds in the treatment of CNS disorders, particularly opiate dependency.
The ordinarily skilled artisan would have additionally found it prima facie obvious to formulate such compounds of the ‘400 or ‘669 claims specifically in acid addition salt form, as the ‘400 or ‘669 claims clearly provide for formulation of salts thereof, and Yao et al. teaches the specific benefit of using acid addition salts for the disclosed therapeutic purpose, such as, e.g., fumaric acid, phosphoric acid, or toluenesulfonic acid addition salts. 
Also, the skilled artisan would have found it prima facie obvious to incorporate a pharmaceutically acceptable diluent or carrier into the pharmaceutical composition of the ‘400 or ‘669 claims for this therapeutic purpose because Yao et al. teaches the incorporation of such compounds into a pharmaceutical composition with a pharmaceutically acceptable diluent or carrier to facilitate formulation of the composition for administration to a patient in need of treatment for a CNS disorder, such as opiate dependency. 
This is a provisional nonstatutory double patenting rejection. 

6.	Claims 1-2, 5-6, 8-12 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent Application No. 17/425,641.
‘641 recites a method for the treatment or prevention of opiate addiction relapse (e.g., for detoxification and maintenance treatment of opioid addiction or prevention of relapse to opioid addiction) comprising administering to a patient in need thereof a compound of Formula I, wherein the compound is 
    PNG
    media_image9.png
    137
    205
    media_image9.png
    Greyscale
in free or pharmaceutically acceptable salt form, for example in an isolated or purified free or salt form (e.g., a pharmaceutically acceptable salt form) (copending claims 15-17). Note that a patient in need of treatment or prevention of opiate addiction relapse, such as for detoxification and maintenance treatment of opioid addiction, necessarily implies the presence of opiate dependency that precedes the opioid addiction as recited therein.
In the ‘641 disclosure, the applicant defines the pharmaceutically acceptable salt as an acid addition salt, including a hydrochloric acid or toluenesulfonic acid addition salt (p.30, para.[0051]).
This is a provisional nonstatutory double patenting rejection.

7.	Claims 1-2, 4-6, 8-12, 19 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 8-13 of U.S. Patent Application No. 17/832,282. 
‘282 recites a method for the treatment of a CNS disorder comprising administering to a patient in need thereof a compound of Formula I, which has the structure  
    PNG
    media_image5.png
    206
    388
    media_image5.png
    Greyscale
, wherein X is, e.g., -NH-, L is, e.g., O, and Z is, e.g., -O- or -C(O)-, wherein the compound is in free or salt form, optionally in an isolated or purified free or salt form, wherein the disease or disorder is, e.g., a drug dependency disorder, opiate dependency, etc. (copending claims 1-2, 4-6). ‘282 recites that the compound is 
    PNG
    media_image10.png
    125
    231
    media_image10.png
    Greyscale
or 

    PNG
    media_image11.png
    126
    248
    media_image11.png
    Greyscale
(copending claims 8-9). ‘282 recites that the compound is in the form of a pharmaceutically acceptable salt (copending claim 10) or that the compound is administered to the patient in the form of a pharmaceutically acceptable composition comprising the compound in free or pharmaceutically acceptable salt form, in admixture with a pharmaceutically acceptable diluent or carrier (copending claim 11), wherein the diluent or carrier comprises a polymeric matrix (copending claim 12), wherein the polymeric matrix is a biodegradable poly(d,l-lactide-co-glycolide) microsphere (copending claim 13).
In the ‘282 disclosure, the applicant defines the pharmaceutically acceptable salt as an acid addition salt, including a fumaric acid, phosphoric acid or toluenesulfonic acid addition salt (p.16-17, para.[0018]).
This is a provisional nonstatutory double patenting rejection.

8.	Claims 1-2, 4-6, 8-12, 19 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,245,260 B2.
‘260 recites a method for the treatment of a CNS disorder comprising administering to a patient in need thereof a compound of Formula I, which has the structure 
    PNG
    media_image5.png
    206
    388
    media_image5.png
    Greyscale
, wherein X is –NH, L is O, and Z is –O- or –C(O)-, wherein the compound is in free or salt form, and the CNS disorder is selected from, e.g., opiate dependency, cocaine dependency, amphetamine dependency, or alcohol dependency (patent claims 1, 8-9). ‘260 recites that the compound is 
    PNG
    media_image10.png
    125
    231
    media_image10.png
    Greyscale
or 
    PNG
    media_image11.png
    126
    248
    media_image11.png
    Greyscale
(patent claims 2-3). ‘260 recites that the compound is in the form of a pharmaceutically acceptable salt (patent claim 4). ‘260 recites that the compound may be administered to the patient in the form of a pharmaceutically acceptable composition comprising the compound in free or pharmaceutically acceptable salt form, in admixture with a pharmaceutically acceptable diluent or carrier (patent claim 5), wherein the diluent or carrier comprises a polymeric matrix (patent claim 6), wherein the polymeric matrix is a biodegradable poly(d,l-lactide-co-glycolide) microsphere (patent claim 7). ‘260 further recites that the patient is not responsive to, or cannot tolerate the side effects from, treatment with selective serotonin reuptake inhibitors, serotonin-norepinephrine reuptake inhibitors, or antipsychotic agents (patent claims 10-15). 
In the ‘260 disclosure, the patentee defines the pharmaceutically acceptable salt as an acid addition salt, including a fumaric acid, phosphoric acid or toluenesulfonic acid addition salt (col.12, l.49-col.13, l.5).
This is a non-provisional nonstatutory double patenting rejection.

9.	Claims 1-2, 4-6, 8-12, 19, 24-25 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,799,500 B2.
‘500 recites a compound of Formula I, which has the structure 
    PNG
    media_image5.png
    206
    388
    media_image5.png
    Greyscale
, wherein X is –NH, L is O, and Z is –O- or –C(O)-, in free form, salt form or pharmaceutically acceptable salt form (patent claim 1). ‘500 further limits X to –C(=O)- (patent claim 2), or O (patent claim 3), wherein the compound is in free form (patent claim 4), particularly solid form (patent claim 5), or a pharmaceutically acceptable salt form (patent claim 6), such as an acid addition salt form with an acid selected from glutamic acid, tartaric acid, malic acid, or ascorbic acid (claim 7).
‘500 further recites a pharmaceutical composition comprising a compound of Formula I above in admixture with a pharmaceutically acceptable diluent or carrier (patent claims 8, 11-12, 15), particularly wherein the pharmaceutically acceptable diluent or carrier comprises a polymeric matrix (patent claims 9, 13, 16), particularly wherein the polymeric matrix comprises a biodegradable poly(d,l-lactide-co-glycolide) microsphere (patent claims 10, 14, 17).
In the ‘500 disclosure, the patentee states that such compounds or compositions are suitable for administration to a patient in need of treatment for a CNS disorder, wherein the disorder is a drug dependence disorder, including, e.g., opiate dependency (col.2, l.45-col.3, l.24; col.18, l.5-12; col.20, l.22-30). 
In the ‘500 disclosure, the patentee further defines the patient as not responsive to, or cannot tolerate the side effects of, non-narcotic analgesics and/or opiate and opioid drugs, or wherein the use of opioid drugs are contraindicated in such patient due to prior substance abuse or high potential for substance abuse, such as, e.g., morphine, codeine, etc. (col.20, l.4-21).
In the ‘500 disclosure, the patentee defines the pharmaceutically acceptable salt as an acid addition salt, including a fumaric acid, phosphoric acid or toluenesulfonic acid addition salt (col.12, l.14-38).
MPEP §804(ll)(B)(2)(a) clearly instructs that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” The AbbVie court explicitly noted that the Federal Circuit has “repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness” and that “a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention.” Id. For example, when claims in a later-expiring patent “merely recite methods of administering” the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent”. Id. (quoting Pfizer, Inc. v. Teva Pharms. USA, Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)).
This is a non-provisional nonstatutory double patenting rejection.

10.	Claims 1-2, 4-6, 8-12, 19, 24-25 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,376,249 B2.
‘249 recites a method for the treatment of a CNS disorder comprising administering to a patient in need thereof a compound of Formula I, which has the structure 
    PNG
    media_image5.png
    206
    388
    media_image5.png
    Greyscale
, wherein X is -NH-, L is O, and Z is -O- or -C(O)-, wherein the compound is in free or salt form, optionally in an isolated or purified free or salt form, wherein the CNS disorder is (a) a pain disorder, and the patient also suffers from a gastrointestinal disorder and/or a pulmonary disorder, or (b) a pain disorder, wherein the pain disorder is traumatic pain and the patient also suffers from opioid use disorder1 (patent claims 1-4, 10-19). ‘249 further recites that the composition is administered to the patient in the form of a pharmaceutically acceptable composition comprising the compound in free or pharmaceutically acceptable salt form, in admixture with a pharmaceutically acceptable diluent or carrier (patent claim 5), wherein the diluent or carrier comprises a polymeric matrix (patent claim 6), wherein the polymeric matrix is a biodegradable poly(d,l-lactide-co-glycolide) microsphere (patent claim 7). ‘249 further recites that the patient is not responsive to, or cannot tolerate the side effects from, non-narcotic analgesics and/or opioid drugs, or wherein the use of opioid drugs are contraindicated in the patient (patent claim 8), wherein the opioid drug is, e.g., morphine, codeine, etc. (patent claim 9). 
In the ‘249 disclosure, the patentee defines the pharmaceutically acceptable salt as an acid addition salt, including a fumaric acid, phosphoric acid or toluenesulfonic acid addition salt (col.14, l.29-53).
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-12, 19, 24-25 and 28-29 is proper.
Claims 26-27 and 30 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that “opioid use disorder” constitutes a form of “opiate dependency”, as instantly claimed and elected for examination.